       Case 4:14-cr-00096-BMM Document 1032 Filed 05/18/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR-14-96-GF-BMM
                 Plaintiff,
      vs.

KATIE LEANN WAGNER,                                          ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 30, 2021. (Doc. 1030.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on April 29, 2021. (Doc.

1029.) The United States accused Wagner of violating her conditions of

supervised release 1) by using methamphetamine on four separate occasions; 2) by

failing to report for substance abuse treatment; and 3) by failing to report to her

probation officer as directed on two separate occasions. (Doc. 1025.)
       Case 4:14-cr-00096-BMM Document 1032 Filed 05/18/21 Page 2 of 2



      At the revocation hearing, Wagner admitted to violating the conditions of

her supervised release 1) by using methamphetamine on four separate occasions; 2)

by failing to report for substance abuse treatment; and 3) by failing to report to her

probation officer as directed on two separate occasions. (Doc. 1029.) Judge

Johnston found that the violations Wagner admitted proved to be serious and

warranted revocation, and recommended that Wagner receive a custodial sentence

of 3 months with 44 months of supervised release to follow. (Doc. 1039.) Wagner

was advised of her right to appeal and her right to allocute before the undersigned.

(Doc. 1029.) The violations prove serious and warrant revocation of Wagner’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc.1030) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Katie Leann Wagner be sentenced to the custody of

the United States Bureau of Prisons for 3 months, with 44 months of supervised

release to follow.

      DATED this 18th day of May, 2021.
